Case 1:18-cr-00423-GBD Document 66 Filed 09/15/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

wee ee ee ee eee ee ee ee ee eee eee eee x
UNITED STATES OF AMERICA, :
-against- :

FATIMA WOODS, :
Defendant. .

coe ene ee cee eee eee eee eee x

GEORGE B. DANIELS, United States District Judge:
The conference scheduled for September 16, 2020 is adjourned to November 4, 2020 at
10:00 am. Time is excluded in the interest of justice pursuant to the Speedy Trial Act, 18 U.S.C.

§ 3161(h)(7)(A), until that time.

Dated: New York, New York SO ORDERED.

September 15, 2020 1D . ,
Gewrge  Dinxs

GEPRG . DANIELS
ed States District Judge

 

 
